DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/20; 05/22/20; & 11/25/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
distance measuring module in claims 1-23.
distance measuring unit (290 @ figure 4) in claim 1.
laser generation unit (paragraph 0056: e.g., Note that the semiconductor laser 150 is an example of a laser generation unit) in claim 3 and 9.
vibration unit in claims 4-9 and 11-12.
position detection unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-23; these claims invokes 112(f) as discussed above. The claims provide for the “distance measuring module”, “vibration unit”, and “position detection unit” but in the specification does not show clearly the structures for these "module" and “unit” to perform the claimed inventions. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takao et al (US 2018/0010903).
Regarding claim 1; Takao et al discloses a distance measuring module (e.g., distance image apparatus 10 @ figure 3) comprising:
a diffractive optical element (12b @ figure 3) of a projector (12 @ figure 3) that emits a predetermined number of line light beams (figures 2-3) ;
an imaging element (e.g., imaging lens 14A @ figure 3) that images the line light beams (figures 2-3) with which a subject (figure 2 and paragraph [0060]: e.g., near infrared light emitted from the near infrared LED 12A enters the diffraction optical element 12B, and the diffraction optical element 12B converts near infrared light to the matrix-shaped first dot pattern shown in FIG. 2.  The projection lens 12C projects the first dot pattern of near infrared light converted by the diffraction optical element 12B onto the subject within the distance measurement region) is irradiated; and
a distance measuring unit (20B, 20C @ figure 3 and paragraph [0066]: e.g., the CPU 20 has a function as a device control unit which performs exposure control of the distance image acquisition apparatus 10 such as a function as a pattern extraction unit 20A, a distance image acquisition unit 20B, and a determination unit 20C) that measures a distance from the subject by using triangulation on a basis of the imaged line light beams (figures 2-3). See figures 1-16

    PNG
    media_image1.png
    841
    727
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

 
Regarding claim 2; Takao et al discloses further comprising a light source (e.g., a near infrared light emitting diode 12A @ figure 5) that supplies substantially parallel light to the diffractive optical element (12B @ figure 5).
Regarding claim 3; Takao et al discloses the light source (12A @ figure 5) includes a laser generation unit that generates a laser beam (paragraph [0168]: e.g., the projection unit 12 of this embodiment uses the near infrared LED 12A as a light source, the invention is not limited thereto, and for example, a semiconductor laser which emits near infrared laser light, or the like may be used as a light source), and a collimator optical system (210 @ figure 5) that converts the laser beam from the laser generation unit (12A @ figure 5) into the substantially parallel light (paragraph [0084]:e.g., Near infrared light emitted from the near infrared LED 12A is corrected to parallel light by a collimator lens 210, enters the diffraction optical element 12B).
Regarding claim 4; Takao et al discloses the light source (12 @ figures 2-3) further includes a vibration unit (light modulation unit 22 @ figure 2 and paragraph [0021]: e.g., in the distance image acquisition apparatus, it is preferable that the light modulation unit is a vibrator which makes the projection unit or a projection optical system of the projection unit vibrate) that vibrates the substantially parallel light, and the imaging element (14A-14B @ figure 3) images the line light beams in conjunction with the vibration (paragraph [0006]: e.g., the projection unit and the imaging unit vibrate synchronously).
Regarding claim 5; Takao et al discloses the vibration unit (22 @ figure 3) vibrates the substantially parallel light (by the collimator 210 @ figure 5) in a direction orthogonal to a direction of the line/spot light beams of the subject (figure3).
Regarding claim 7; Takao et al discloses further comprising a position detection unit (14B @ figure 3) that detects a position of an object (figure 2 and paragraph [0061]: e.g., The imaging lens 14A images reflected light (a light image including the first dot pattern projected from the projection unit 12 and reflected from the subject) from the subject on the image sensor 14B) to be vibrated by the vibration unit (22 @ figure 3), wherein the imaging element (14A @ figure 3) performs imaging in conjunction with the vibration (paragraph [0006]: e.g., the projection unit and the imaging unit vibrate synchronously), in accordance with the detected position (14B @ figure 3).
Regarding claim 8; Takao et al discloses the vibration unit (22 @ figure 3) vibrates the substantially parallel light by vibrating the collimator optical system (210 @ figure 5).
Regarding claim 9; Takao et al discloses the vibration unit (22 @ figure 3) vibrates the substantially parallel light by vibrating the laser beam from the laser generation unit (12A @ figures 3 and 5).
Regarding claim 10; Takao et al discloses the collimator optical system is a collimator lens (210 @ figure 5), and the light source (12 @ figure 3) further includes a reflecting mirror (220 @ figure 5) that reflects the laser beam from the laser generation unit (12A @ figure 5) and guides the laser beam to the collimator lens (210 @ figure 5).
Regarding claim 11; Takao et al discloses the vibration unit (22 @ figure 3) vibrates the substantially parallel light by changing an angle of the reflecting mirror (220 @ figures 5-6).
Regarding claim 12; Takao et al discloses the vibration unit (22 @ figures 3-4) includes an actuator including a magnetic circuit or a piezoelectric element (paragraph [0022]: e.g., the vibrator is a piezoelectric element or a voice coil type vibrator).
Regarding claim 13; Takao et al discloses the collimator optical system is a collimator lens (210 @ figure 5), and the light source (12 @ figure 3) further includes a reflecting mirror (200 @ figure 5) that reflects the substantially parallel light from the collimator lens (210 @ figure 5) and guides the substantially parallel light to the diffractive optical element (12B @ figure 5).
Regarding claim 14; Takao et al discloses the collimator optical system is a collimator lens (210 @ figure 5), and the diffractive optical element (12B @ figure 5) is formed on a surface of a reflecting mirror (220 @ figure 5) that reflects the substantially parallel light from the collimator lens (210 @ figure 5).
Regarding claim 15; Takao et al discloses the diffractive optical element (12B @ figure 5) is formed on a surface of the collimator optical system (210 @ figure 5).
Regarding claim 20; Takao et al discloses the imaging element is a two-dimensional area sensor (14B @ figure 1 and paragraph [0063]: e.g., The image sensor 14B has a plurality of light receiving elements (photodiodes) arranged in a two-dimensional manner, and is provided with, on an incidence surface of a plurality of light receiving elements).
Regarding claim 23; Takao et al discloses the line light beams are infrared light (paragraph [0025]: e.g., in the distance image acquisition apparatus, it is preferable that light of the first pattern is near infrared light, and the imaging unit has sensitivity to a wavelength bandwidth of at least near infrared light.), and the infrared light reflected by the subject (figure 2) is detectable by the imaging element (14 @ figure 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takao et al (US 2018/0010903) in view of Funamoto (US 2015/0042996).
Regarding claim 16; Takao et al discloses all of feature of claimed invention except for the collimator optical system is a Fresnel lens. However, Funamoto teaches that it is known in the art to provide the collimator optical system (8 @ figure 1) is a Fresnel lens (paragraph [0018]: e.g., the collimator lens is a Fresnel lens). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the distance measuring module of Takao et al with limitation above as taught by Funamoto for the purpose of improving length of the colorimetry apparatus in the axial direction of the shortened collimator lens.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takao et al (US 2018/0010903) in view of Usami (US 2012/0154807).
Regarding claim 17; Takao et al discloses all of feature of claimed invention except for the diffractive optical element is installed so that an optical axis is inclined with respect to an imaging surface of the imaging element. However, Usami teaches that it is known in the art to provide the diffractive optical element (15, 16 @ figure 11) is installed so that an optical axis (figures 1 and 11) is inclined with respect to an imaging surface of the imaging element (22 @ figures 1 and 11). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the distance measuring module of Takao et al with limitation above as taught by Usami for the purpose of accurately specify the true peak position due to the once-reflected light based on the first and second light-receiving amount distributions.
Regarding claim 22; Takao et al discloses all of feature of claimed invention except for each of the line light beams has a curve. However, Usami teaches that it is known in the art to provide each of the line light beams T1 @ figure 2) has a curve (figure 2 and 8A-8B). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the distance measuring module of Takao et al with limitation above as taught by Usami for the purpose of detecting accurately of a displacement of an object.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takao et al (US 2018/0010903) in view of Aikawa (US 2006/0114459).
Regarding claim 21; Takao et al discloses all of feature of claimed invention except for the collimator optical system is an aspherical mirror. However, Usami teaches that it is known in the art to provide the collimator optical system (231 @ figure 2) is an aspherical mirror (paragraph [0017]: e.g., the collimator optical system includes an aspherical mirror). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the distance measuring module of Takao et al with limitation above as taught by Aikawa for the purpose of improving aberrations of the collimator optical system and the focusing optical system.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takao et al in view of Usami as applied to claim 17 above, and further in view of Feldkhun et al (US 2010/0008588).
Regarding claim 18; Takao et al in view of Usami combination discloses all of feature of claimed invention except for the imaging element sets, as an imaging range, an area other than an irradiation area of 0th order light from the diffractive optical element on a basis of inclination of the optical axis. However, Feldkhun et al teaches that it is known in the art to provide the imaging element (113 @ figure 1) sets, as an imaging range, an area other than an irradiation area of 0th order light (paragraph [0084]: e.g., The driving signal 749 may comprise a combination of frequencies to produce a combination of diffracted 1st order radiation beams 715 along with other order beams including a 0th order beam 752.  The 0th order beam may be blocked by a stop 716) from the diffractive optical element (110 @ figure 1 and paragraph [0039]: e.g., The modulating structures may modulate the amplitude, phase, and/or polarization of the first radiation, may be continuous or may contain discrete features and may include diffractive optical elements such as gratings, Fresnel lenses, and/or holograms) on a basis of inclination of the optical axis. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the distance measuring module of Takao et al with limitation above as taught by Feldkhun et al for the purpose of calibrating of the system and achieving improved location estimation accuracy .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takao et al in view of Usami as applied to claim 17 above, and further in view of Abraham et al (US 2016/0223828).
Regarding claim 19; Takao et al in view of Usami combination discloses all of feature of claimed invention except for the diffractive optical element corrects deformation or distortion of an irradiation pattern shape caused by inclination of the optical axis. However, Braham et al teaches that it is known in the art to provide the diffractive optical element (DOE 230 @ figure 2-3 and 5) corrects deformation or distortion of an irradiation pattern shape (140 @ figures 3-4 and paragraph [0207]: e.g., the plurality of light 
patterns 140 provided by the diffractive optical element 230 are copies of a predetermined light pattern (such as the repeated square bull's eye pattern in the example of FIG. 4A).  It is noted that the copies may be identical copies of each other (similar in pattern and in shape), but may also be spatially distorted copies of the predetermined light pattern) caused by inclination of the optical axis (10 @ figure 3A-3B). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine the distance measuring module of Takao et al with limitation above as taught by Braham et al for the purpose of improving the quality of the structured light pattern projected system.

	
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art of record, taken alone or in combination, fails discloses or render obvious distance measuring module comprising all the specific elements with the specific combination including the vibration unit vibrates the substantially parallel light so that its amplitude is larger than a width of an interval between the line light beams in set forth of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Yamaguchi et al (US 2013/0050710) discloses the information acquiring device includes a projection optical system which projects laser light onto a target area with a predetermined dot pattern; a light receiving optical system which is aligned with the projection optical system away therefrom by a predetermined distance, and has an image pickup element for capturing an image of the target area.
2) Katayama (US 2002/0181353) discloses, in figures 30-31, light emitted from a semiconductor laser is separated by a diffractive optical element into a main beam, first sub beams, and second sub beams.
	3) Havens et al (US Pat. No. 6,060,722) discloses, figures 14a-14b, an imaging optical assembly having an imaging optical axis forms an image of a two-dimensional region on an optoelectronic imaging device.  A point-like aiming light source and an interferometric pattern generating optical element project onto the two-dimensional region a luminous aiming pattern that approximately coincides with the field of view of the imaging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 20, 2021


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886